Citation Nr: 0634183	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vertigo (claimed as 
loss of balance), to include as secondary to service-
connected status post tympanic membrane perforation of the 
left ear, or service-connected bilateral hearing loss.  

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.  

3.  Entitlement to an initial compensable disability 
evaluation for service-connected status post tympanic 
membrane perforation of the left ear.  

(The issue of whether the recoupment of Special Separation 
Benefit (SSB) pay received at separation from service, in the 
adjusted amount of $13,529.01, by withholding Department of 
Veterans Affairs (VA) disability compensation, is proper, 
will be addressed in a separate rating decision under the 
same docket number.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1983 
to January 1986 and from December 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In an April 2003 rating decision, the RO 
denied service connection for vertigo (claimed as loss of 
balance), but granted service connection for status post 
tympanic membrane perforation of the left ear, and assigned a 
0 percent disability evaluation, effective from May 7, 2002.  
In a November 2004 rating decision, the RO denied an 
increased (compensable) disability rating for bilateral 
hearing loss.  

The veteran ultimately perfected appeals as to the denial of 
service connection for vertigo and the denial of compensable 
disability evaluations for service-connected bilateral 
hearing loss and service-connected status post tympanic 
membrane perforation of the left ear.  

In the substantive appeals submitted by the veteran, he 
requested that he be provided a hearing at the RO before a 
member of the Board.  In July 2005, the veteran was notified 
of the scheduled date of the requested hearing.  On September 
2, 2005, the veteran failed to appear for the scheduled 
hearing.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  Neither vertigo nor complaints of loss of balance were 
shown in service, nor does the evidence demonstrate that a 
current vertigo disorder is related to service or a disease 
or injury of service origin.

2.  On VA audiological examination in December 2002, the 
veteran had average puretone decibels loss of 30 decibels in 
the right ear and 36 decibels in the left ear, with speech 
recognition scores of 96 percent bilaterally.  On VA 
audiological examination in August 2004, the veteran had 
average puretone decibels loss of 26 decibels in the right 
ear and 44 decibels in the left ear, with speech recognition 
scores of 92 percent in the right ear and 96 percent in the 
left ear.  On VA audiological examination in December 2004, 
the veteran had average puretone decibels loss of 28 decibels 
in the right ear and 48 decibels in the left ear, with speech 
recognition scores of 96 percent, bilaterally.  

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral sensorineural hearing loss so as to render 
impractical the application of the regular schedular 
standards.

4.  The maximum schedular evaluation for status post tympanic 
membrane perforation of the left ear has been assigned, and 
this disability is not shown to present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by active 
service and is not shown to be aggravated by, proximately due 
to, or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2006).

2.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2006). 

3.  The criteria for an initial compensable evaluation for 
status post tympanic membrane perforation of the left ear 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6211 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
vertigo; entitlement to a compensable disability evaluation 
for service-connected bilateral hearing loss; and entitlement 
to an initial compensable disability evaluation for service-
connected status post tympanic membrane perforation of the 
left ear.  

In the interest of clarity, the Board will initially address 
the matter of whether these issues have been appropriately 
developed for appellate purposes.  Finally, the Board will 
analyze the veteran's claims.

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

The RO provided the veteran with a copy of the appealed April 
2003 rating decision, January 2004 statement of the case, 
April 2004 supplemental statement of the case, November 2004 
rating decision, April 2005 rating decision, June 2005 
statement of the case, and August 2005 supplemental statement 
of the case that discussed the pertinent evidence, and the 
laws and regulations related to the service connection claim 
and increased rating claims.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claims.

In addition, in letters dated in April 2001, September 2002, 
and December 2004, the RO notified the veteran of the 
evidence needed to substantiate his claims, and offered to 
assist him in obtaining any relevant evidence, and requested 
that he submit any additional evidence.  This letters gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, statements of the case, supplemental statements of 
the case, and notice letters dated in April 2001, September 
2002, and December 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In April 2001, September 2002, and December 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  In the April 2003 and 
November 2004 rating decisions, the RO denied the veteran's 
claims.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
April 2001 and September 2002, may not have provided the 
veteran with as complete a notice as furnished to him in 
December 2004, the latter VA letter corrected any procedural 
errors.  The notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, and VA medical records.  In addition, for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
38 C.F.R. § 3.159(c)(4).  Here, VA provided VA medical 
examinations in December 2002, February 2003, August 2004, 
and January 2005, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection 
and increased ratings; was notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also was 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or previously 
sought, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of duty-to-assist notice by 
the RO discussed above constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  

Analysis

Service Connection for Vertigo (Claimed as Loss of Balance)

The veteran claims that ever since he punctured his left ear 
drum during a water accident in service in 1986, he has 
experienced a loss of balance and a hollow sound in the ears.  
He argues that service connection for a loss of balance or 
vertigo should be granted as secondary to either the service-
connected punctured tympanic membrane or service-connected 
bilateral hearing loss.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The veteran's service medical records show a report of a 
punctured ear drum but no evidence of vertigo or complaints 
of loss of balance in service.  The first evidence of post-
service complaints of loss of balance was in the veteran's 
May 2001 claim of service connection for the disorder.  The 
first clinical evidence of post-service complaints of loss of 
balance in a medical record was in the context of a December 
2002 VA compensation and pension audiology examination that 
was conducted for the purpose of the evaluation of the 
veteran's claims for service connection.  

Thus, for the veteran to be successful in his claim, the 
evidence must either show that it is at least as likely as 
not that vertigo or any other disorder manifested by loss of 
balance is related to a disease or injury that occurred in 
service, or that it is at least as likely as not that vertigo 
or any other disorder manifested by loss of balance is 
proximately due to, the result of, or aggravated by, any of 
the veteran's service-connected disorders.  These include 
bilateral hearing loss, tinnitus, and a perforated tympanic 
membrane of the left ear.  If the preponderance of the 
evidence shows otherwise as to the claimed disorder, the 
veteran's claim must be denied.  

The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
vertigo or any other disorder manifested by loss of balance 
on any basis.  

The veteran himself has theorized that his vertigo or loss of 
balance are etiologically related on a secondary basis to his 
service-connected perforated tympanic membrane of the left 
ear or his bilateral hearing loss.  He has argued that his 
loss of balance has worsened over the years.  Although the 
veteran earnestly believes the foregoing theory of etiology 
to be true, even an educated guess requires some competent 
evidentiary foundation to place the possibility of causation 
in equipoise with mere coincidence.  38 U.S.C.A. § 5107(a).  
More specifically, with respect to any medical conjectures 
that could be made on his part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

The claims file contains no evidence in the category of 
supporting medical authority that is supportive of the 
veteran's claim for service connection vertigo or any other 
disorder manifested by loss of balance.  On the other hand, 
the medical evidence against the veteran's claim consists of 
the reports of the VA examinations that were scheduled and 
conducted for the expressed purpose of determining whether a 
relationship could be established between the vertigo 
disorder at issue, and either service or a service-connected 
disability.  The veteran underwent VA examinations for such 
purpose in December 2002, February 2003, and January 2005.  

In the report of the December 2002 VA examination, there is 
contained an Addendum in which the examiner provides an 
opinion regarding the veteran's complaints of vertigo.  In 
the Addendum, the examiner stated that the veteran's claims 
file had been reviewed.  The examiner noted the veteran's 
vertigo was described by the veteran as intermittent.  The 
veteran was also said to report that he had no aggravation of 
his hearing or tinnitus during these episodes.  The examiner 
explained that based upon the veteran's history and his past 
history of depression, even then the veteran did have a 
perforated eardrum that the examiner thought was due to old 
perforations with easy rupture due to exposure and then 
subsequent good healing.  The VA examiner then opined that he 
did think that the veteran's imbalance was "not as likely as 
not related to either his hearing loss or to the perforated 
tympanic membrane, or to his military service."  

The veteran underwent a second VA examination in February 
2003.  In the report of this examination, it was noted that 
the veteran's claims file was not available for review.  The 
report, however, contains a detailed medical history and the 
results of a thorough physical examination.  Following 
examination, the examiner's pertinent impressions were 
dizziness and equilibrium.  The examiner noted that the 
veteran does have a symptom of disequilibrium on an 
intermittent basis since the mid 1990's.  The examiner noted 
that since "at this time it is indeterminate whether or not 
the veteran's previous membrane perforation or tympanic 
sclerosis is affecting his balance, further testing would 
include ENG testing to further evaluate his peripheral and 
central vestibular functions."  

The report of the February 2003 VA examination contains an 
Addendum in which the VA examiner noted that the veteran's 
history does not suggest that his balance problem is related 
to his hearing loss, and that an orthostasis-like condition 
is more likely.  The examiner explained that the veteran's 
April 2001 audiogram revealed symmetrical high frequency 
loss, with no other pathology, and "therefore, it is 
unlikely that any imbalance is related to his hearing loss."

The veteran underwent a third VA examination in January 2005.  
In the report of this examination, it was noted that the 
veteran's claims file was not available for review.  The 
report, however, contains a detailed medical history and the 
results of a thorough physical examination.  Following 
examination, the examiner's pertinent impressions included 
the recognition that the veteran is service-connected for 
tinnitus, impaired hearing, and perforated eardrum, and his 
claim of intermittent sharp pain in the left ear for 
approximately six months occurring four times per week.  The 
examiner noted that the veteran also described a "faint 
feeling but did not admit to vertiginous type symptoms."  
The VA examiner opined that the veteran's dizziness is likely 
"contributed" to orthostatic issues and is not likely 
related to his perforated eardrum.  The examiner noted that 
the veteran was able to stand up from a sitting position 
several times without difficulty; his gait was without 
ataxia; and alternate movements were also unremarkable in the 
exam.  The VA examiner concluded that the veteran's dizziness 
did not appear to be hindering any employment opportunities.  

In summary, the medical evidence against the veteran's claims 
is substantially and conclusively greater than the evidence 
supporting that claim.  Critically, as noted above, the 
claims file contains no evidence in the category of 
supporting medical authority that is supportive of the 
veteran's claim for service connection for vertigo or any 
other disorder manifested by loss of balance.  The VA 
examinations described above were conducted for the express 
purpose of establishing whether there was a relationship 
between the claimed disorder and service.  The examiners 
provided reasons and bases for the conclusions reached with 
reference to the veteran's pertinent medical history and 
recognition of the veteran's service-connected ear disorders.  
As such, the reports of these VA examinations are deemed 
highly probative to the question of etiology.  

The Board notes that the veteran has challenged the latter 
two VA examinations, stating that they were not based upon a 
review of his claims file.  It is significant to note, 
however, that the earlier December 2002 examination was based 
upon a review of the veteran's claims file, and, in fact, the 
report of that examination contained the most definitive 
opinion against the veteran's claim; namely, that the 
veteran's dizziness was not likely related to either his 
hearing loss, or to the perforated tympanic membrane, or to 
his military service.  

In conclusion, the preponderance of the evidence fails to 
document that the veteran's vertigo or any other disorder 
manifested by loss of balance is proximately due to or the 
result of a service-connected disease or injury; or that this 
disorder has been aggravated by any disease of service 
origin.  38 C.F.R. §§ 3.303, 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran's claim must be denied.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Compensable Rating for Bilateral Hearing Loss

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, in a May 2001 rating decision, service 
connection was granted for bilateral hearing loss, and 
assigned a 0 percent disability evaluation, effective from 
March 15, 2001.  In May 2002, the veteran filed the current 
claim for an increased (compensable) disability evaluation 
for bilateral hearing loss.  He has argued that his hearing 
has worsened to the degree that he is unable to understand 
more and more words.  

In December 2002, the veteran was afforded a VA audiological 
evaluation for the purpose of determining the severity of his 
bilateral hearing loss.  The puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
45
40
LEFT
15
20
60
50

The veteran's average puretone decibel loss was 30 decibels 
in the right ear and 36 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  The 
pertinent diagnosis was mild high frequency sensorineural 
hearing loss in the right ear, and moderate high frequency 
sensorineural hearing loss in the left ear.  

In August 2004, the veteran was afforded a second VA 
audiological evaluation for the purpose of determining the 
severity of his bilateral hearing loss.  The puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
35
LEFT
30
25
70
50

The veteran's average puretone decibel loss was 26 decibels 
in the right ear and 44 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  The 
pertinent diagnosis was high frequency sensorineural hearing 
loss in the right ear, and mild to moderate mixed hearing 
loss in the left ear.  

In December 2004, the veteran was afforded a third VA 
audiological evaluation for the purpose of determining the 
severity of his bilateral hearing loss.  The puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
40
LEFT
30
30
70
60

The veteran's average puretone decibel loss was 28 decibels 
in the right ear and 48 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  The 
pertinent diagnosis was high frequency sensorineural hearing 
loss in the right ear, and mild sloping to moderate mixed 
hearing loss in the left ear.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the three VA audiological examinations noted 
above have been applied to the foregoing criteria for the 
evaluation of bilateral hearing.  These findings, as applied 
to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level I 
hearing in the right ear, and Level I hearing in the left.  
Level I hearing bilaterally warrant a noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  The veteran does not have an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86.  In 
light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  The rating schedule, however, is meant 
to compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321 
(2006).  Although the veteran has made assertions regarding 
the effect of his hearing loss on his day to day living, he 
has presented no evidence other than his assertions made in 
connection with this appeal that would indicate that there 
exist such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2006) are not for 
application.  The preponderance of the evidence is against 
the grant of compensable rating, and the veteran's claim, 
therefore, must be denied.

Compensable Rating for 
Status Post Tympanic Membrane Perforation of the Left Ear

Historically, in May 2002, the veteran filed a claim for 
service connection for status post tympanic membrane 
perforation of the left ear.  In April 2003, the RO granted 
service connection for that disorder and assigned a 0 percent 
disability evaluation, effective from May 7, 2002.  The 
veteran ultimately perfected an appeal as to the denial of  
an initial compensable disability evaluation for status post 
tympanic membrane perforation of the left ear.  

In the case of the assignment of an initial disability 
rating, as in the instant case, consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Such 
staged ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2006), which generally require notice and a delay 
in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The veteran's status post tympanic membrane perforation of 
the left ear is currently assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6211.  A noncompensable evaluation is the only, and therefore 
the maximum, rating available under Diagnostic Code 6211.  

A December 2002 VA examination noted a healed perforation 
posteriorly on the left, with results of some tympansclerosis 
anteriorly.  In the report of the January 2005, VA 
examination, the veteran reported that approximately six 
months prior, he felt his left ear "reopened."  He stated 
he noticed left ear hearing loss with a hollow feeling.  He 
admitted to intermittent sharp pain in the left ear occurring 
about four times per week with a duration of several seconds.  
Examination of the left tympanic membrane revealed a mild 
tympanosclerosis with approximately 20 to 30 percent central 
perforation, with no purulence or evidence of middle ear 
formation.  

Although the veteran reported a  new perforation of the left 
tympanic membrane during the course of this appeal, a 
noncompensable evaluation is warranted whether the service-
connected perforation is "active," which is to say, 
clinically identifiable, or present only as residual 
scarring.  Consequently, a compensable evaluation cannot be 
granted under the appropriate diagnostic code for any segment 
of time since he filed his claim for service connection in 
May 2002.  38 C.F.R. § 4.87, Diagnostic Code 6211; Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  This 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  In this case, however, 
the veteran has not required hospitalization due to this 
service-connected disability, and there is no evidence of 
marked interference with employment.  Id.  Accordingly, the 
RO's decision not to refer this claim was appropriate.

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, the Board finds that 
the preponderance of the evidence is against the grant of an 
initial compensable evaluation for status post tympanic 
membrane perforation of the left ear.  The claim must be 
denied on that basis.


ORDER

Entitlement to service connection for vertigo (claimed as 
loss of balance), to include as secondary to service-
connected status post tympanic membrane perforation of the 
left ear, or service-connected bilateral hearing loss, is 
denied.  

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.  

Entitlement to an initial compensable disability evaluation 
for service-connected status post tympanic membrane 
perforation of the left ear is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


